DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 04/27/2022 has been entered and considered. Upon entering claims 1-4, 6-7, 16-20 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galin et al. (US 2018/0351354), in view of Ledenev (US 2012/0223584).
Regarding claim 1, Galin discloses an apparatus [Figs. 4-5] comprising: a power device comprising: a plurality of power stages [103a, 103b; Figs. 1H, 1J], wherein the plurality of power stages comprises a first power stage [103b] and  a second power stage [103a], wherein the first power stage comprises: a first input terminal [top connection between solar source 101b and power stage 103b], a first output terminal [Z], and a first power converter electrically connected between the first input terminal and the first output terminal [see Figs. 1C-1D (converter 135 electrically connected between the first input terminal and the first output terminal)], wherein the second power stage comprises: a second input terminal [top connection between power stage 103a and solar source 101a], a second output terminal [W], and a second power converter electrically connected between the second input terminal and the second output terminal [see Figs. 1C-1D], wherein the first power stages [103b] is configured to be electrically connected to a first photovoltaic (PV) panel [101b] via the first input terminal, wherein the second power stage [103a] is configured to be electrically connected to a second PV panel [101a] via the second input terminal, wherein the power device is configured to convert a first input power from the first PV panel and a second input power from the second PV panel to a combined output power at the first output terminal and the second output terminal [par 0081-0082, 0086-0086]. 
Galin does not disclose a housing, and wherein the first power stage and the second power stage are enclosed in the housing.
Ledenev teaches a solar system [Fig. 5] includes a housing 52, first power stage 55 and second power stage 55 are enclosed in the housing 52.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the housing as taught by Ledenev into that of Galin in order to protect the power stage from moisture, wet and dust and increase the lifespan. 
Regarding claim 2, the combination including Galin further discloses wherein at least one power stage of the plurality of power stages comprises a direct current (DC) to DC power converter [see Fig. 1D, par 0057, 0063, 0075].  
Regarding claim 3, the combination including Galin further discloses wherein the first power stage and the second power stage are connected in series, and the first output terminal is directly connected the second output terminal [see Fig. 1 J].
Regarding claim 4, the combination including Galin further discloses wherein the first power stage and the second power stage are connected in parallel, and the combined output power is generated across the first output terminal and the second output terminal {see Fig, 1H].  
Regarding claim 5, the combination including Galin further discloses wherein the plurality of power stages share a ground potential [see Fig. 1H (terminal X coupled to terminal Z of the power stages 103a and 103b)].  
Regarding claim 6, the combination including Galin further discloses wherein the plurality of power stages are configured to control an output power of the apparatus [par 0067-0069, 0073]. 
Regarding claim 8, the combination including Galin further discloses wherein the plurality of power stages are configured to receive power from at least one shared auxiliary power source [111@ Figs. 1B, 1 H, 1J; par 0065, 0081, 0085].  

Regarding claim 9, the combination including Galin further discloses comprising a plurality of auxiliary power sources [111 @ (Fig. 1B, 1H, 1J and 162 @ Fig. 1C ], wherein the plurality of power stages are each electrically connected to at least one respective auxiliary power source of the plurality of auxiliary power sources [see Figs. 1C, 1B, 1H, 1J]. 
Regarding claim 10, the combination including Galin further discloses wherein a first auxiliary power source of the plurality of auxiliary power sources is configured to provide auxiliary power to the plurality of power3Application No. 17/148,996Docket No.: 007841.00814\USAmendment dated April 27, 2022 Reply to Office Action of January 27, 2022stages while a second auxiliary power source of the plurality of auxiliary power sources is configured to provide power to a controller configured to determine an operating point [par 0065, 0072, 0085, 0091].  
Regarding claim 11, the combination including Galin further discloses further comprising at least one controller configured to obtain data relating to a voltage that is less than a threshold voltage of the controller [Fig. 4, par 0129].  
Regarding claim 16,  Galin discloses a system [Figs. 1N, 1R] comprising: a plurality of photovoltaic (PV) panels, wherein the plurality of PV panels [101a., 101b] comprises a first PV panel [first 101b from bottom] and a second PV panel [second 101b from the bottom]; a power device [103] comprising: a plurality of power stages [103b], wherein the plurality of power stages comprises a first power stage [first 103b from bottom] and a second power stage [second 103b from the bottom], wherein the first power stage comprises: a first input terminal [top connection between the first panel 101b and the first power stage 103b], a first output terminal, and 4Application No. 17/148,996Docket No.: 007841.00814\USAmendment dated April 27, 2022Reply to Office Action of January 27, 2022a first power converter [the bottom power stage 103b] electrically connected between the first input terminal and the first output terminal [see Figs. 1C, 1D, 1H and 1J], wherein the second power stage comprises: a second input terminal [bottom connection between the second panel 101b and the second power stage 103b], a second output terminal [bottom connection between output of the second power stage 103b and terminal Z], and a second power converter [103b] electrically connected between the second input terminal and the second output terminal [see Figs. 1C, 1D], wherein the first power stage is electrically connected to the first PV panel via the first input terminal [see Figs. 1N, 1R], wherein the second power stage is electrically connected to the second PV panel via the second input terminal [see Figs. 1N, 1J],  wherein the power device is configured to convert a first input power from the PV panel and a second input power from the second PV panel to a combined output power at the first output terminal and the second output terminal [par 0067, 0075, 0082, 0086, 0091, 0095-0096].
Galin does not disclose a housing; and wherein the first power stage and the second power stage are enclosed in the housing.  
Ledenev teaches a solar system [Fig. 5] includes a housing 52, first power stage 55 and second power stage 55 are enclosed in the housing 52.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the housing as taught by Ledenev into that of Gallin in order to protect the power stage from moisture, wet and dust and increase the lifespan. 
Regarding claim 17, the combination including Galin further discloses wherein at least one power stage of the plurality of power stages comprises a direct current (DC) to DC power converter [see Fig. 1D, par 0057, 0063, 0075].  
Regarding claim 18, the combination including Galin further discloses wherein the plurality of power stages are connected in series [see Fig. 1R].  
Regarding claim 19, the combination including Galin further discloses wherein the plurality of power stages are connected in parallel [see Fig. 1N]. 
Regarding claim 20, the combination including Galin further discloses wherein the plurality of power stages are configured to control an output power of the power device [par 0091].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Galin et al. and Ledenev, in view of Gao et al. (US 2021/0328436).
Regarding claim 7, the combination of Galin and Ledenev discloses all limitations of claim 1 above but fails to teach further comprising an output inductor shared by the plurality of power stages, wherein the output inductor comprises a first winding and a second winding.  
Gao teaches a solar system [Fig. 2] includes a first PV converter [601a] and a second PV converter [601b] which coupled in series [see Figs. 1, 2], an output inductor shared output by the plurality of PV converters [100, 200 @ Fig. 1], wherein the output inductor comprises a first winding [L2 of PV converter 100] and a second winding  [L2 of PV converter 200].  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Gao into that of the combination of Galin and Ledenev in order to increase the voltage up for next converter.

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Galin et al. and Ledenev, in view of Zhang (US 2009/0284998).
Regarding claim 12, the combination of Galin and Ledenev discloses all limitations of claim 1 above and further Gallin discloses the power device 103 having a controller 105 communicates with other elements of the power device 103 that includes a communication interface 129 can communicate to other power devices [par 0069-0070] but fails to teach at least one controller shared by the plurality of power stages.
Zhang teaches an energy generating system 100 comprises a plurality of energy generating devices (EGDs) 102, each coupled to a corresponding local converter 104, that together form an energy generating array 106,  the energy generating system 100 may comprise a photovoltaic system and the energy generating devices 102 may comprise photovoltaic (PV) panels. Each PV panel 102 is capable of converting solar energy into electrical energy. Each local converter 104 is coupled to its corresponding panel 102 and is capable of reshaping the voltage-to-current relationship of inputs provided by the panel 102 such that the electrical energy generated by the panel 102 is usable by a load (not shown in FIG. 1B) for the array 106. The DC-AC converter 112 is coupled to the array 106 and is capable of converting the direct current (DC) generated by the local converters 104 into an alternating current (AC) for the load, which may be coupled to the DC-AC converter 112. A central array controller 110 is coupled to the array 106 and shared by the plurality of local converters 104 [see Fig. 1B, par 0030-0042].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Zhang into that of the combination of Galin and Ledenev in order to provide better protection and data gathering for entire system. 
 	Regarding claim 13, the combination of Galin and Ledenev discloses all limitations of claim 1 above but fails to teach at least one respective controller electrically connected to each of the plurality of power stages. 
Zhang teaches an energy generating system 100 comprises a plurality of energy generating devices (EGDs) 102, each coupled to a corresponding local converter 104, that together form an energy generating array 106,  the energy generating system 100 may comprise a photovoltaic system and the energy generating devices 102 may comprise photovoltaic (PV) panels. Each PV panel 102 is capable of converting solar energy into electrical energy. Each local converter 104 is coupled to its corresponding panel 102 and is capable of reshaping the voltage-to-current relationship of inputs provided by the panel 102 such that the electrical energy generated by the panel 102 is usable by a load (not shown in FIG. 1B) for the array 106. The DC-AC converter 112 is coupled to the array 106 and is capable of converting the direct current (DC) generated by the local converters 104 into an alternating current (AC) for the load, which may be coupled to the DC-AC converter 112. A central array controller 110 is coupled to the array 106 and electrically connected to each of the plurality of local converters 104 [see Fig. 1B, par 0030-0042].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Zhang into that of the combination of Galin and Ledenev in order to provide better protection and data gathering for entire system.

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gallin et al. and Ledenev, in view of Varlan et al. (US 2019/0027617).
 Regarding claim 14, the combination of Galin and Ledenev discloses all limitations of claim 1 above but fails to teach further comprising at least one circuit shared by the plurality of power stages, wherein the at least one circuit is configured to discharge a voltage relating to the power device.
Varlan teaches an RSD 702 could also perform a DC to DC conversion function and could convert power at one voltage from PV panel 720 to power at another DC voltage at terminal pair 782, 284. RSD 702 uses a “buck” converter topology. The DC to DC conversion function of RSD 702 could provide MPP tracking of PV panel 720. The RSD 702 comprises series switch 704, shunt switch 706, inductance 609, capacitance 712, controller 714, current sensor 716, bleed resistor 713 and voltage sensor 718, which could be implemented as described above with reference to corresponding components in FIG. 6. RSD 702 connects to PV panel 720 at terminal pair 786, 788 and connects to a PV string (not shown) at terminal pair 782, 784. The states (open or closed) of series switch 704 and shunt switch 706 are controlled by controller 714. Controller 714 monitors the string current using current sensor 716, and may calculate DC and AC values of the string current from values supplied by current sensor 716. If the string current is below the minimum value (YES at 754) then the RSD opens its series switch (e.g. 604 of FIG. 6) and closes its shunt switch (e.g. switch 606 of FIG. 6) at 756 [see Fig. 7A-B, par 0058-0062].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power stages of the combination of Galin and Ledenev with RSD as taught by Varlan in order to improve the safety the power sources by reducing voltage at the power sources terminals to zero.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Galin et al. and Ledenev, in view of Ginart et al. (US 2019/0157986).
Regarding claim 15, the combination of Galin and Ledenev discloses all limitations of claim 1 above but fails to teach wherein the plurality of power stages are located on a single printed circuit board (PCB).  
Ginart teaches a power supply [Fig. 1] has a DC link 3 coupled between an inverter circuit 4 and DC/DC voltage converter 2, the DC/DC voltage converter coupled to an electric energy storage 1. All or parts of the electronic elements of one, two or more of the functional blocks may be placed inside a common housing, on a common printed circuit board [par 0042-0048].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of power stages of the combination of Galin and Ledenev are located on a single printed circuit board (PCB) in view of Ginart in order to protect and easily replace the elements of system. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836